
	
		I
		112th CONGRESS
		1st Session
		H. R. 3539
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2011
			Mr. Canseco
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To terminate the HOPE VI program of the Department of
		  Housing and Urban Development.
	
	
		1.Short titleThis Act may be cited as the
			 HOPE VI Program Termination Act of
			 2011.
		2.Termination of
			 HOPE VI program
			(a)Repeal of grant
			 authoritySection 24 of the United States Housing Act of 1937 (42
			 U.S.C. 1437v) is hereby repealed.
			(b)Treatment of
			 remaining fundsNotwithstanding the repeal under subsection
			 (a) of this section, any amounts made available under section 24 of the United
			 States Housing Act of 1937 and obligated before the date of the enactment of
			 this Act shall continue to be governed by such section, as in effect
			 immediately before such repeal, and any other applicable provisions of law.
			(c)TerminationUpon the completion of outlays to liquidate
			 all amounts referred to in subsection (b) of this section and the completion of
			 all activities with respect to such amounts pursuant to subsection (b), the
			 Secretary of Housing and Urban Development shall terminate the HOPE VI program
			 authorized under section 24 of the United States Housing Act of 1937.
			(d)Rescission of
			 fundingEffective on the date
			 of the enactment of this Act, there are rescinded and permanently canceled all
			 unobligated balances remaining available as of such date of enactment of any
			 amounts made available under section 24 of the United States Housing Act of
			 1937. All such unobligated balances so rescinded and permanently canceled shall
			 be covered into the General Fund of the Treasury for reducing the budget
			 deficit of the Federal Government.
			
